Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Zande et al. (US 9243764 B2, hereinafter “Van Der Zande”). 

Regarding claim 1, Van Der Zande discloses a device with a touch user interface (col. 3, ln. 56 to col. 4, ln. 11 and Fig. 1) for controlling a load, the device comprising: 
an array of individually controllable LED light sources (col. 5, ln. 64 to col. 6, ln. 8, Fig. 2); 
data lines for interconnecting successive LED light sources to obtain a daisy-5chain of the successive LED light sources in said array (Fig. 2: LEDs (22) are arranged in series, col. 5, ln. 66 to col. 6, ln. 2);
a feedback line (the feedback lin is the line that connected to switch 32, Fig. 2);10
a touchpad for connecting, when in use touched, one of the data lines and the feedback line (Fig. 2: a touch point at the touch sensitive surface (24) is registered and allocated to an LED, which is the data line in Fig. 2, including LEDs and that the feedback line in Figure 2 is connected to switch 32, col. 6, ln. 25 to 36); 
a controller (Fig. 2, reference 28) comprising 
(i) an output for sending the control data over said data lines to the particular LED light source (col. 5, ln. 64-66), and 
the controller being arranged for 
(i) comparing said sent control data with said received resulting control data for associating the touchpad, when in use touched, with a position in the array of individually 20controllable LED light sources of the particular LED light source (col. 6, ln. 25-30), and 
(ii) providing a control signal for controlling the load based on said position (col. 6, ln. 31-42).  
However, Van Der Zande does not disclose 
and for rippling control data through the daisy-chain to a particular LED light source in said array, wherein the particular LED light source in said array is arranged for removing one or 
for feeding back the resulting control data; and 
(ii) an input for receiving the resulting control data over the feedback line when the touchpad is touched. 
In analogous art, Schultz teaches
and for rippling control data through the daisy-chain to a particular LED light source in said array, wherein the particular LED light source in said array is arranged for removing one or more bits from the control data and for providing resulting control data downstream in the daisy-chain ([0014] and [0019]: daisy-chin topology for data bus shifting data (removing one or more bits) to provide result of control data downstream using Serial Peripheral Interface). 
for feeding back the resulting control data ([0102]);  and 
(ii) an input for receiving the resulting control data over the feedback line when the touchpad is touched ([0176], [0220]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the daisy-chain shifting methodology with the touchpad user interface of Van Der Zande since it is desirable to enabled a touchpad assembly being able to resulting in control of data downstream so that provides feed back to the control data in order to effectuate human and machine interactions ([0102], Schultz). 

Claim 12 is also rejected. 

Regarding claim 2, Van Der Zande discloses the device according to claim 1, wherein the load comprises any one of the LED light sources in the array of the individually controllable LED light sources (Fig. 2).  

Regarding claim 3, Van Der Zande discloses the device according to claim 1, wherein the load comprises a lighting device or an electronic device (Each LED 22 can be addressed to be switched on or to be switched off by a controller located inside the base 14 or in the sphere 12 of the luminaire 10, Fig. 2).  

Regarding claim 4, Van Der Zande discloses the device according to any one of the preceding claims, wherein the array of the individually controllable LED light sources is at least one of: 
 
5
Regarding claim 5, Van Der Zande discloses the device according to any one of the preceding claims, wherein the touchpad is arranged in between two successive ones of the LED light sources in the array of the individually controllable LED light sources.  

Regarding claim 6, Van Der Zande discloses the device according to any one of the preceding claims, wherein the 10touchpad comprises a plurality of touch sensitive pads, said touch sensitive pads being arranged for association with different ones of the data lines between successive LED light sources in said array (the user interface is provided as a touch sensitive surface 24 covering the array of LEDs 22 in the surface 20 of the sphere 12, Fig. 1).  

Regarding claim 7, Van Der Zande discloses the device according to any one of the preceding claims, wherein the 15touchpad comprises a sliding surface for touch-sensing arranged for associating a touched location on the sliding surface with a position in the array of individually controllable LED light sources of the particular LED light source (when the user touches the touch sensitive surface 24 at the point marked by reference number 38, the location of this touch point 38 is registered by the controller and allocated to an LED 22 positioned directly under the touch point 38, which is in this case the left LED 22 in the row of LEDs 22 shown in FIG. 2).  

Allowable Subject Matter
Claims 8-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
11/16/2021